Citation Nr: 0834935	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  07-02 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for left knee disability associated with internal derangement 
of the right knee with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had active service from November 1968 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran indicated in his August 2006 notice of 
disagreement that he wished to testify at an RO hearing, 
however in October 2006 correspondence, he withdrew this 
hearing request.  The veteran later indicated on a January 
2007 VA Form 9 that he wished to testify at a BVA hearing.  
In February 2007 correspondence, he withdrew this hearing 
request.


FINDING OF FACT

The veteran's left knee disability is manifested by 
subjective complaints of pain and instability and objective 
findings of some limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for left knee disability associated with internal 
derangement of the right knee with traumatic arthritis have 
not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010-5260 (2007).

2.  The criteria for a separate 10 percent disability rating 
for left knee disability associated with internal derangement 
of the right knee with traumatic arthritis have been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

This appeal arises out of the veteran's claim that his 
current left knee disorder is more disabling than currently 
evaluated.  A review of the record shows that the veteran 
injured his right knee in service and by rating decision 
dated in March 1971 the RO granted service connection for 
right knee internal derangement and assigned a 10 percent 
disability rating.  That disability rating was increased to 
20 percent effective April 1978 and was again increased to 30 
percent effective June 1997.  By rating decision dated in 
November 2004 the RO granted service connection for a left 
knee disorder secondary to the veteran's right knee disorder 
and assigned a 10 percent disability rating.  

Relevant Law

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  Also, the VA General Counsel held in 
VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 
23-97 that pain as a factor must be considered in the 
evaluation of a joint disability with arthritis and that the 
provisions of 38 C.F.R. § 4.59 are for consideration.

Analysis

The veteran's left knee disorder is currently rated as 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5260.  Pursuant to DC 5260, limitation of flexion 
of a leg warrants a noncompensable evaluation if flexion is 
limited to 60 degrees, a 10 percent evaluation if flexion is 
limited to 45 degrees, a 20 percent evaluation if flexion is 
limited to 30 degrees or a 30 percent evaluation if flexion 
is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  
Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261.  

Where a claimant has both limitation of flexion and 
limitation of extension of the same leg, he must be rated 
separately under DC's 5260 and 5261 to be adequately 
compensated for functional loss associated with injury to the 
leg.  VAOPGCPREC 9-2004 (September 17, 2004).  Under certain 
circumstances, a separate disability evaluation may be 
assigned for arthritis of the knee under DC 5003 in addition 
to the rating for instability under DC 5257.  VAOPGCPREC 9-98 
and VAOPGCPREC 23-97.    

Evidence relevant to the current level of severity of the 
veteran's left knee disorder includes VA examination reports 
dated in January 2006 and November 2007.  During the January 
2006 VA examination the veteran reported that in 1969, while 
in Vietnam, he was running to a bunker due to incoming rounds 
and fell, hitting both knees.  The left knee developed some 
pain but it was not a severe pain and healed on its own.  He 
started having worse pain after he left the service and 
stated that he has pain with excess walking and sometimes 
will get numbness in the left leg and drags his leg.  He has 
fallen several times.  He does not use an assistive device on 
the left leg; he does use a cane however.  The veteran 
reported that he had two arthroscopic surgeries at the Dallas 
VA Medical Center in approximately 1978 and 1979 however 
those records are unavailable.  The veteran stated that he 
received a steroid injection into the knee approximately once 
a year that gave him some relief.  He has no incoordination 
and no increased limitations with flare-ups or repetitive 
motion.  There were no increased limitations with excessive 
fatigability or weakened movements but the veteran did report 
painful motion.  

The right knee was injured at the same time in 1969 while in 
Vietnam.  He developed pain in the right knee which continued 
through the rest of his military service and until the 
present.  The veteran reported daily pain and stated that he 
uses a cane and a brace on the right knee.  He has 
instability and has fallen.  He has had three surgeries at 
the Dallas VA Medical Center, two were open surgeries and one 
with a scope, however these records were unavailable.  The 
veteran reported that he worked as a custodian at the post 
office.  His wife drives him to work.  He is able to sit down 
when he needs to at work to rest his knees.  He does have 
instability and painful movements of the right knee but there 
was no incoordination, excessive fatigability or weakened 
movements.  

The examiner noted that the veteran had an X-ray of the right 
and left knee done in October 2005 which showed bi-
compartmental degenerative joint disease.  There was 
narrowing of the joint space.  

Physical examination of the left knee revealed that the 
veteran could flex 90 degrees and had 0 degrees of extension 
with mild pain.  He had mild joint line tenderness and there 
was no effusion.  He had mild crepitation on extension and 
flexion.  There was a centimeter shift on varus and valgus 
stress of the left knee.  He had negative Lachman's sign and 
McMurray's sign and the cruciates appeared to be intact.  
Examination of the right knee revealed a 7 centimeter (cm) 
medial scar and a 12 cm lateral scar that are well healed an 
non-tender.  He could flex 90 degrees and had 0 degrees of 
extension with mild pain.  He had mild pain along the joint 
line and there was no effusion.  He had sub patellar 
crepitation and also a centimeter shift of varus and valgus 
stress.  He also had intact cruciate ligaments on physical 
examination.  The impression was degenerative arthritis of 
both knees with chronic pain.  

During the November 2007 VA examination the veteran reported 
that he experienced daily bilateral mechanical 8/10 intensity 
knee pain.  He reported flare-up pain of the bilateral knees, 
mechanical in nature, 10/10 in intensity four to five times 
per week, which will last for approximately six to eight 
hours.  He stated that he experienced bilateral knee effusion 
once or twice a month and experienced occasional bilateral 
knee instability symptoms.  He used an cane and knee brace 
and reported that he was employed as a custodian for the 
United States Postal Service.  At the time of the examination 
the veteran could walk/stand for one to three hours before 
having to sit down due to bilateral knee pain.  

Range of motion testing of the left knee revealed 0 degrees 
extension, both pre- and post-repetitive motion.  Flexion was 
0-110 degrees pre-repetitive motion, 114 degrees post-
repetitive motion.  The veteran complained of pain throughout 
the entire arc of knee flexion bilaterally.  There was no 
apparent weakness, fatigability, or loss of coordination 
during or following three repetitions of range of motion.  X-
ray examination of the left knee revealed moderate 
degenerative changes within the medial compartment of the 
knee, unchanged from the October 2005 X-ray.  There was no 
fracture or dislocation and no joint effusion.

Also of record are VA treatment notes dated through April 
2006, including a September 2004 VA examination report and a 
private magnetic resonance imaging (MRI) scan of the left 
knee dated in November 2005.  The September 2004 VA 
examination shows range of motion from 5 degrees of genu 
recurvatum to 100 degrees with pain from 95 to 100 degrees.  
The November 2005 MRI report shows early tricompartmental 
degenerative joint disease characterized by peripheral 
spurring and minor narrowing to the medial compartment of the 
knee and advanced intrameniscal degeneration within the body 
and posterior horn of the medial meniscus.  

As above, during the January 2006 VA examination the veteran 
could flex 90 degrees and had 0 degrees of extension with 
mild pain.  During the November 2007 VA examination the 
veteran had 0 degrees extension and 110 degrees flexion with 
complaints of pain throughout the entire arc of knee flexion.  
While the veteran's range of motion does not meet the 
criteria for a 10 percent rating under DC 5260 or 5261 as his 
flexion is greater than 60 degrees and his extension is not 
limited, he has been assigned a 10 percent disability rating 
for pain under the provisions of Deluca, and with application 
of 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, and 4.59.  

As above, under certain circumstances, a separate disability 
evaluation may be assigned for arthritis of the knee under DC 
5003 in addition to the rating for instability under DC 5257.  
VAOPGCPREC 9-98 and VAOPGCPREC 23-97.  Pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5257 other impairment of the 
knee is rated as follows: 10 percent for slight recurrent 
subluxation or lateral instability; 20 percent for moderate 
recurrent subluxation or lateral instability; and 30 percent 
for severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, DC 5257.  The words "slight," 
"moderate" and "severe" are not defined in the rating 
schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6.

While the January 2006 VA examination only shows complaints 
of right knee instability, during the November 2007 VA 
examination the veteran reported occasional bilateral knee 
instability symptoms.  Thus, the Board finds that there is 
evidence of slight instability and a separate 10 percent 
rating for instability is in order for the veteran's left 
knee.  As for the potential for an even higher rating for 
instability, the Board finds that the veteran reported only 
"occasional" instability.  As such, the Board characterizes 
the veteran's instability as no more than slight.  

Another potentially applicable DC provides a 20 percent 
evaluation for dislocated semilunar cartilage (DC 5258).  
However, there is no current evidence of dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  In fact, the medical evidence of 
record, as summarized in pertinent part above, is 
consistently negative for such symptoms.  Thus, DC 5258 is 
not for application. 
   
Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In December 2005 and March 2006 letters, the RO stated that 
to establish entitlement to an increased evaluation for his 
service-connected left knee disorder, the evidence must show 
that his condition "has gotten worse."  The letters also 
explained that the VA was responsible for (1) requesting 
records from Federal agencies, (2) assisting in obtaining 
private records or evidence necessary to support his claim, 
and (3) providing a medical examination if necessary.  
Another March 2006 letter explained rating criteria and 
effective date provisions that are pertinent to the 
appellant's claim pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).
The June 2006 rating decision explained the criteria for the 
next higher disability rating available for the left knee 
disorder under the applicable diagnostic code.  The November 
2006 statement of the case provided the appellant with the 
applicable regulations relating to disability ratings for his 
service-connected left knee disorder, as well as the 
requirements for an extraschedular rating under 38 C.F.R. § 
3.321(b) and stated that, pursuant to 38 C.F.R. § 4.10, 
disability evaluations center on the ability of the body or 
system in question to function in daily life, with specific 
reference to employment.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based 
on the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the appellant what was necessary to substantiate 
his increased rating claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 891.

VA has assisted the veteran in obtaining evidence, afforded 
the veteran physical examinations, obtained medical opinions 
as to the severity of disabilities, and afforded the veteran 
the opportunity to give testimony before the Board although 
he declined to do so.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  In a December 2007 response to 
a December 2007 supplemental statement of the case, the 
veteran stated that he had no additional evidence to submit.  
VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

A disability rating greater than 10 percent for left knee 
disability associated with internal derangement of the right 
knee with traumatic arthritis is denied.

A separate 10 percent disability rating for instability of 
the left knee is granted.  



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


